Citation Nr: 1009292	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Whether a February 1971 rating action denying 
service connection for residuals of a right knee medial 
meniscectomy with osteochondritis dissecans was clearly 
and unmistakably erroneous.

2.  Entitlement to service connection for a cervical 
spine disability, secondary to service-connected low 
back strain or right knee disability.

3.  Entitlement to service connection for bilateral 
upper extremity peripheral neuropathy, secondary to 
service-connected low back strain or right knee 
disability.

4.  Entitlement to service connection for right hip 
arthritis, secondary to service-connected low back 
strain or right knee disability.

5.  Entitlement to a rating in excess of 20% for low 
back strain with right L-4 radiculopathy.

6.  Entitlement to a compensable rating for a right 
knee Baker's cyst.
REPRESENTATION


Appellant represented by: D. Huffman, Attorney at Law	


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to 
December 1968.

This appeal to the Board of Veterans Appeals (Board) 
arises from an April 2003-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that denied reopening a claim 
for service connection for residuals of a right knee 
medial meniscectomy with osteochondritis dissecans and 
also denied a claim of clear and unmistakable error in 
a February 1971 rating decision that had denied service 
connection for the right knee (hereinafter, the phrase 
"clear and unmistakable error" will be referred to as 
CUE).  The appealed rating decision also denied service 
connection for a cervical spine disability, bilateral 
upper and lower extremity peripheral neuropathy, and 
right hip arthritis, each claimed secondary to service-
connected low back strain or right knee disability.  

The April 2003 RO rating decision also denied a 
compensable rating for a right knee Baker's cyst and 
granted an increased rating for low back strain with 
right L-4 radiculopathy.  The Veteran appealed for 
higher ratings. 

By March 2004 and later rating decisions, the RO 
granted service connection for residuals of a right 
knee medial meniscectomy with a total knee replacement 
and assigned a 100% rating from November 2001 and a 60% 
rating from October 2002.  No appeal of that issue 
remains.  

In his April 2004 substantive appeal, the Veteran 
withdrew an appeal for service connection for bilateral 
lower extremity peripheral neuropathy.

The Board remanded the case in May 2007.  
Unfortunately, the remand failed to request development 
of the issues of service connection for the right hip 
and an increased rating for a Baker's cyst of the right 
knee.  Another remand for development of those issues 
is therefore necessary.  

Service connection for bilateral upper extremity 
peripheral neuropathy, service connection for the right 
hip, and an increased rating for a right knee Baker's 
cyst are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision issued in March 1971 denied 
service connection for a right knee cartilage excision 
and resulting condition; the Veteran was notified of 
that decision and of his right to appeal, but he did 
not appeal.

2.  In March 2002, the Veteran requested a revision of 
the March 1971 decision based on CUE. 

3.  In June 2004, the Veteran argued that the statute 
concerning the presumption of soundness at entry and/or 
the presumption of aggravation was violated in the 
March 1971 rating decision.  

4.  The March 1971 RO rating decision does not contain 
error of law that compels the conclusion that the 
result would have been different but for the error.

5.  A June 2008 magnetic resonance imaging (MRI) study 
shows degenerative disc disease at all levels of the 
cervical spine. 

6.  Medical evidence tending to link cervical spine 
degenerative disc disease to active military service 
has been submitted.  

7.  Throughout the appeal period, the range of motion 
of the thoracolumbar spine disability has been no worse 
than to 65 degrees of flexion, to 15 degrees of 
extension, and to 15 degrees of right and left lateral 
bending and right and left rotation.  

8.  Additional thoracolumbar spine functional 
impairment due to pain, weakness, and lack of endurance 
is shown.  

9.  Bilateral lower extremity peripheral neuropathy has 
not been dissociated from the service-connected low 
back disability.

10.  Throughout the appeal period, bilateral lower 
extremity peripheral neuropathy has been manifested by 
bilateral lower extremity pains, sensory deficits, and 
at least some motor weakness in the right lower 
extremity.  

11.  No motor involvement is shown in the left lower 
extremity.  

12.  There is no evidence of incapacitating episodes of 
intervertebral disc syndrome, nor is there evidence of 
ankylosis of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The March 1971 rating decision is not clearly and 
unmistakably erroneous in failing to grant service 
connection for residuals of a right knee injury.  
38 U.S.C.A. § 1111 (West 1970); 38 C.F.R. §§ 3.304 
(1971); 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.303, 3.105 (2009).

2.  Cervical spine degenerative disc disease was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for a 40 percent rating for lumbar 
spine limitation of motion are met throughout the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, 
§ 4.71a, Diagnostic Code 5292 (2002).

4.  The criteria for a separate 20 percent schedular 
rating for right lower extremity neurologic involvement 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 
8520 (2009).

5.  The criteria for a separate 10 percent schedular 
rating for left lower extremity neurologic involvement 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 
8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating 
claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant 
and his attorney of any information and any medical or 
lay evidence that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and 
that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, notice was provided in August 
2002, prior to the initial decision.  With respect to 
the CUE claim, notice is not required because the issue 
presented involves a claim for review of a prior final 
regional office decision on the basis of clear and 
unmistakable error (CUE).  Parker v. Principi, 15 Vet. 
App. 407 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for service-
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to 
establish service connection and that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  In 
this case, adequate notice was sent in a March 2006 
letter to the Veteran and his attorney.

VA also has a duty to assist the claimant in the 
development of the claims.  This duty includes 
assisting the claimant in obtaining service medical 
records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has obtained VA and private medical 
reports.  Hearings were provided and the claimant was 
afforded VA medical examinations.  

With the exception of SSA records, neither the claimant 
nor his attorney has identified, and the record does 
not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Regarding SSA 
records, however, the Veteran indicated that he 
received SSA disability benefits.  VA attempted to 
obtain those records.  In correspondence to VA received 
in July 2007, an SSA representative reported that SSA 
records do not exist because the claimant did not file 
for disability benefits.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

CUE

Previous final determinations will be accepted as 
correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be 
reversed or amended.  A rating or other adjudicative 
decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of 
the reversed decision.  38 U.S.C.A. § 5109A: 38 C.F.R. 
§ 3.105(a).

The evidence considered in the March 1971-issued rating 
decision consists of a packet of service treatment 
records (STRs), the original November 1970 VA Form 21-
526, Application for Benefits, a September 1970 report 
from J. Stark, M.D., and a December 1970 report from A. 
Lutz, M.D.  In an RO rating decision with an 
accompanying March 1971 notice letter, the RO granted 
service connection for a back disorder and for a 
Baker's cyst of the right knee.  The notice letter 
informed the Veteran that service connection for a 
cartilage condition of the right knee as well as for an 
excision of right knee cartilage was denied.  

The STRs that were considered in the March 1971 rating 
decision include a July 1965 enlistment examination 
report and a July 1965 report of medical history 
questionnaire.  These will help determine whether the 
Veteran was sound at entry.  

On the questionnaire, the Veteran reported right knee 
surgery at age 14, in 1963, but he also checked "no" 
to a history of trick or locked knee.  The examiner, 
with this knowledge of the prior right knee surgery, 
recorded the history of preservice conditions, but 
nevertheless found the right knee to be sound and 
checked it off as normal on the examination report 
itself.  Thus, although a history of previous knee 
surgery is noted on the entrance examination report, 
because the examiner found the knee to be sound at 
entry, a pre-existing right knee disability was not 
"noted" at entry.  Because it was not noted at entry, 
a presumption of soundness arises.  See 38 C.F.R. 
§ 3.304.  Moreover, VA regulation specifically covers 
instances where a history of an injury is reported, but 
is not currently shown.  

According to 38 C.F.R. § 3.304 (b) (1), a history of 
preservice existence of conditions recorded at the time 
of examination does not constitute a notation of such 
conditions, but will be considered together will all 
other material evidence in determination as to 
inception.  The Board therefore concedes that a right 
meniscectomy had been performed prior to active 
service.  Nevertheless, with respect to the right knee 
conditions that later arose, they did not exist at the 
time of entry.

The STRs indicate that during active service right knee 
complaints first arose in July 1968.  Later-dated STRs 
reflect complaints of pain and swelling of an old right 
knee injury.  A questionable Baker's cyst was found.  
X-rays revealed a bone fragment proximal to the medial 
condyle.  A provisional diagnosis of probable internal 
derangement was made.  A knee mass was aspirated in 
August 1968.  

The STRs contain a September 1968 medical board 
examination report that reflects a right knee popliteal 
cyst.  A September 1968 orthopedic consultation report 
offers an impression of internal derangement of the 
right knee with continued swelling of the posterior 
mass.  

An October 1968 orthopedic consultation report reflects 
minimal right quadriceps atrophy, osteochondrosis 
dissecans at the medial femoral condyle, and a tender 
popliteal or Baker's cyst of the posterior right knee.  
The final diagnosis offered on an October 1968 
disposition form is osteochondritis dissecans of the 
right femoral condyle that was not incurred in the line 
of duty and did exist prior to service.  The Baker's 
cyst was omitted.

On a Form AF 618, Medical Board Report, dated October 
10, 1968, which bears the signature of three Air Force 
medical officers, "Xs" were placed in the columns 
designating that the popliteal cyst had existed prior 
to active service but had been permanently aggravated 
by active service.  

In September 1970, Dr. Stark, a private physician, 
examined the Veteran and found some right knee 
instability with occasional knee buckling due to pain.  
In December 1970, the Veteran underwent a VA 
examination of the right knee.  The diagnosis was 
osteochondritis dissecans, right knee, instability, and 
Baker's cyst.  

In February 1971, Dr. A. Lutz reported having treated 
the Veteran prior to service for osteochondritis 
dissecans of the right femur in August 1961 with a 
ruptured medial meniscus.  The physician offered an 
October 1961 X-ray report to corroborate the 1971 
letter.  

Prior to determining whether the March 1971-issued 
decision is based on CUE, it must be determined that 
the decision is a final decision.  Smith (William) v. 
Brown, 35 F.3d 1516, 1521, Fed Cir 1994 (a claim of CUE 
is a collateral attack on a final [emphasis added] RO 
decision); Eddy v Brown, 9 Vet. App. 216, 224 (1994); 
see also Link v. West, 12 Vet. App. 39, 44 (1998) 
(holding that CUE claim does not exist, as matter of 
law, where there is no prior final [emphasis added] RO 
decision).  

Important to the issue of finality of the rating 
decision is whether VA's notice letter of March 1971 
addresses all disabilities claimed prior to that time.  
In Best v Brown, 10 Vet. App. 322 (1997), the Court 
found that VA failed to adequately notify the Veteran 
that it had denied service connection for all the 
claimed and all diagnosed disorders.  The Court held 
that a vaguely worded notice letter rendered the rating 
decision non-final, and that the Board could not review 
it for CUE.  The Court also stated, "Because the ...RO 
decision is not final, the appellant cannot raise CUE 
with respect to that rating decision."  Citing Smith, 
supra (a claim of CUE is a collateral attack on a final 
RO decision); Eddy, supra.  Thus, we must look closely 
at the claims on file at that time.  

Moreover, because an attack on finality is not a CUE 
claim, the reasonable doubt doctrine applies at this 
stage of the analysis.  Any reasonable doubt on any 
fact material to the issue of finality must be resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107.  

On his original VA claim form, where asked to state the 
nature of all claimed disabilities, the Veteran simply 
wrote, "See attached medical statement."  On the 
attached medical statement, Dr. Lutz reported that the 
Veteran had right knee pain, swelling, effusion, and 
osteochondritis of the right femoral condyle.  Thus, 
these are the disorders for which the Veteran claimed 
service connection in 1970.  These then are the 
disorders that must be addressed by the RO in the March 
1971 rating decision, if that rating decision is to 
fully dispose of all claimed disabilities and become 
final.   

The RO rating decision issued in March 1971 notified 
the Veteran that service connection for a cartilage 
condition of the right knee was denied and that service 
connection for a cyst of the right knee was granted.  
It appears that the rating decision and notice letter 
do, in fact, include all symptoms claimed, that is, 
right knee pain, swelling, effusion, and 
osteochondritis of the right femoral condyle (i.e., a 
cartilage condition).  The notification letter appears 
to have been properly mailed to the Veteran and to his 
representative.  Instructions on how to appeal and time 
limits to appeal were supplied.  On the attached rating 
decision, the RO also noted, "The Veteran's right knee 
condition existed prior to active service and there is 
no evidence of any permanent aggravation during 
service."  The significance of this will be addressed 
later.  

A claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a) (2009).  The March 1971 rating 
decision was not appealed and it became final.

Having determined that the March 1971 rating decision 
became final, the Board may turn to the CUE claim 
itself.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified 
of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority or except on the basis of CUE, as provided in 
38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (2009).  The 
Courts have provided the following additional guidance 
on CUE claims.  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 
236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th 
Cir. 1986).  CUE is a very specific and rare kind of 
error, of fact or law, that is undebatable, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different, 
but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 
43 (1993).  

In order to find CUE it must be determined (1) that 
either the facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied; and (2) that an error occurred based on the 
record and the law that existed at the time the 
decision was made; and (3) that had the error not been 
made the outcome would have been manifestly different.  
Grover v. West, 12 Vet. App. 109, 112 (1999) (citing 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

In a CUE claim, "[t]he claimant, in short, must assert 
more than a disagreement as to how the facts were 
weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 
412, 418 (1996).  Also, for a claim of CUE to be 
reasonably raised, the claimant must provide some 
degree of specificity as to what the error is, and, 
unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to 
why the error would have manifestly changed the outcome 
at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is 
accepted, if it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, 6 Vet. App. at 43-44.  VA's 
breach of a duty to assist cannot form the basis for a 
claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A failure to address a specific regulatory provision 
involves harmless error unless the outcome would have 
been manifestly different.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  

The Veteran (through his attorney) has made several 
assertions that form the basis of the CUE claim.  In 
March 2002, he alleged that the original VA 
compensation examination was inadequate, as was VA's 
review of the STRs.  These allegations, even if proven, 
cannot form the basis of a CUE claim because although 
the examination or report thereof, or later VA review, 
might be inadequate or incomplete in some respects, 
this does not necessarily prove that the March 1971 
rating decision is clearly and unmistakably erroneous.  
If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. 
at 43-44.  

In April 2003, the Veteran (through his attorney) 
argued that aggravation of a pre-existing right knee 
disorder had not been addressed by the recent March 
2003, VA physician.  This cannot form a valid CUE claim 
because evidence not of record in March 1971 cannot be 
considered at all.  Only evidence of record at the time 
of the previous final decision may be considered to 
determine CUE.  

In May 2003, the Veteran argued that a pre-existing 
right knee Baker's cyst had been aggravated during 
active service and that it developed into arthritis.  
The March 1971 rating decision, however, did consider 
an Air Force medical board finding that the Baker's 
cyst had been aggravated during active service.  The RO 
did then grant service connection for the Baker's cyst, 
effective from 1970.  Thus, the Veteran's argument on 
this point is unhelpful to the CUE claim. 

In July 2003 and at later times, private and VA 
physicians have offered favorable nexus opinions that 
tend to link right knee osteoarthritis to aggravation 
of a preexisting knee disorder during active service.  
Because these opinions were not of record in March 
1971, they cannot be considered.  A CUE claim must be 
proven on the basis of evidence of file at the time of 
the rating decision.  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (CUE must be based on the record and 
law that existed at the time of the prior adjudication 
in question).  

During a June 2004 hearing before an RO hearing 
officer, the Veteran testified that VA's duty to assist 
in developing the claim had been breached and that such 
failure amounts to CUE.  As noted above, VA's breach of 
a duty to assist cannot form the basis for a claim of 
CUE.  Baldwin, Caffrey, supra.  This argument for CUE 
must therefore be rejected.  

In written argument submitted in June 2004, the Veteran 
argued that the presumption of soundness of the knee 
attached at entry and that such presumption had not 
been rebutted by clear and unmistakable evidence.  The 
Veteran also argued that assuming arguendo that the 
knee disorder did pre-exist active service, the 
presumption of aggravation during active service had 
not been rebutted by clear and unmistakable evidence.  
These arguments, which were repeated during the 
September 2006 hearing before the undersigned Veterans 
Law Judge, have merit.   

According to the law in effect in March 1970, that is, 
38 U.S.C.A. § 311 (West 1970): 

      For the purposes of section 310 of this 
title, every veteran shall be taken to have been 
in sound condition when examined, accepted and 
enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance 
and enrollment and was not aggravated by such 
service. 

According to regulation in effect in March 1971, that 
is, 38 C.F.R. § 3.304(b) (1971):
   
   The veteran will be considered to have been 
in sound condition when examined, accepted, 
and enrolled for service, except as to 
defects, infirmities, or disorders noted at 
entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease 
existed prior thereto.  Only such conditions 
as are recorded in examination reports are to 
be considered as noted.  

The March 1971 rating decision erroneously found that 
the current conditions (right quadriceps atrophy, 
osteochondrosis dissecans at the medial femoral 
condyle, and a tender popliteal or Baker's cyst of the 
posterior right knee) existed prior to service and were 
not aggravated by service.  As noted earlier, the RO 
found, "The Veteran's right knee condition existed 
prior to active service and there is no evidence of any 
permanent aggravation during service."  While similar 
right knee conditions did arise years prior to service, 
as such were clearly reported on the medical history 
form at entry and on private medical reports that 
predate active military service, the entrance 
examination report itself notes that the knee was 
normal.  Thus, earlier right knee conditions that had 
existed had resolved at the time of entry.  No medical 
evidence of record refutes the fact that regardless of 
the previous knee injury, which was known by the 
examiner at the time of examination, the right knee was 
normal at the time of entry.  To conclude that the knee 
conditions shown in late 1968 existed at the time of 
entry, one would have to accept that the entrance 
examiner utterly missed right quadriceps atrophy, 
osteochondrosis dissecans at the medial femoral 
condyle, a tender popliteal or Baker's cyst of the 
posterior right knee, and concomitant complaints of 
severe knee pains on the part of the Veteran.  Thus, 
VA's conclusion, "The Veteran's right knee condition 
existed prior to active service and there is no 
evidence of any permanent aggravation during service" 
appears to be erroneous.  However, reasonable minds 
could differ on this point, as they do now.  Thus, the 
CUE threshold is not met.

To support the conclusion that the right knee was not 
disabled at entry, it must be noted the right knee 
remained healthy for the first three years of active 
military service and the claimed right knee problem did 
not emerge until July 1968.  Thus, although the October 
1968 orthopedic consultation report concludes that each 
of the disabling right knee condition shown in 1968 
pre-existed active service, had such conditions existed 
at entry, the Veteran would not likely have been 
admitted into active service.  However, to arrive at 
this conclusion, it is undebatable that the Board must 
engage in a re-weighing of old facts.  Reweighing of 
evidence is prohibited when establishing that CUE was 
committed.  

Because the examiner at the entrance examination found 
the right knee to be normal, it is almost certain that 
the symptoms shown in July 1968 and later clearly and 
unmistakably arose during active service.  Therefore, 
the October 1968 orthopedic examination report and 
other contemporary reports that conclude that the right 
quadriceps atrophy, osteochondrosis dissecans at the 
medial femoral condyle, and a tender popliteal or 
Baker's cyst of the posterior right knee pre-existed 
active service, are not clear and unmistakable evidence 
to rebut the presumption of soundness at entry.  In 
arriving at this, the Board, however, must reweigh old 
evidence-a prohibited action.  

The Veteran further argues, with specificity, that CUE 
that occurred in the March 1971 rating decision when 
the presumption of aggravation in effect that that time 
was not properly applied.  That is, an error has 
occurred based on the record and the law that existed 
at the time the decision was made.  Grover, supra, 

While the RO may well have improperly viewed the 
presumption of aggravation, it is not entirely clear 
that if not for this error, the RO would have granted 
service connection for residuals of a right knee injury 
in 1971.  Thus, the Board cannot conclude that any such 
legal error, if not made at the time, would have been 
manifestly changed the result.  Because CUE is not 
found in the March 1971 rating decision, the appeal 
must be denied. 

Service Connection for the Cervical Spine 

Service connection will be awarded for disability 
resulting from injury or disease incurred in or 
aggravated by active service (wartime or peacetime).  
38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. 
§ 3.303(a) (2009).  

Service connection requires competent evidence showing: 
(1) medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; (2) medical evidence of current disability; and 
(3) medical evidence of a causal relationship between 
the present disability and the disease or injury 
incurred or aggravated during service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, 
"The reasonable doubt doctrine is also applicable even 
in the absence of official records, particularly if the 
basic incident arose under combat, or similarly 
stressful conditions [emphasis added], and is 
consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical 
records, or for which the veteran seeks service 
connection, must be considered on the basis of the 
places, types, and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).

"Direct" service connection may be granted for any 
disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred 
during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 
are accorded special consideration for service 
connection.  Where a veteran served at least 90 days 
during a period of war or after December 31, 1946, and 
a listed chronic disease, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease 
will be presumed to have been incurred in service, even 
though there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Once the evidence has been assembled, the Board 
assesses the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a veteran need only demonstrate that 
there is an approximate balance of positive and 
negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service 
medical records, and all pertinent lay and medical 
evidence in the case.  More favorable consideration is 
afforded combat Veterans under 38 U.S.C.A. § 1154(b), 
but, because the Veteran was not in combat, he will not 
be afforded this consideration.  

The STRs do not reflect a neck injury; however, they do 
note a March 1968 complaint of neck and other pains 
after heavy lifting.  A September 1968 medical board 
and separation examination report reflect that the neck 
and spine were normal.  

In March 2002, the Veteran requested service connection 
for the cervical spine and neck.  He alleged that the 
condition began during active service and/or that 
altered gait caused cervical spine changes.  A March 
2003 VA compensation examination report does not 
mention the cervical spine.  In May 2003, the Veteran 
reported that he would submit evidence on the matter.  

In June 2004, the Veteran testified at an RO hearing 
that he had right-sided neck pain and numbness 
extending to the right hand.  In September 2006, he 
testified before the undersigned Veteran's law judge 
that he had neck pains the entire time that he has had 
low back pains and that he probably injured the neck at 
the same time he injured the low back.  

According to a May 2008 VA compensation examination 
report, the cervical spine-related impression is 
evidence of disc herniation and right C7-8 
radiculopathy due to the disc herniation.  The 
physician, an M.D., discussed a back injury during 
active service that enjoyed service connection status.  
The physician offered a favorable opinion concerning 
the neck, stating, "There was evidence of cervical 
spine disc herniation as likely as not due to the 
injury in service." 

A June 2008 magnetic resonance imaging (MRI) study 
shows degenerative disc disease at all levels of the 
cervical spine. 

The Veteran underwent another VA compensation 
examination in May 2009.  The examiner, an MBBS 
[Bachelor of Medicine-Bachelor of Surgery (India)] 
stated, "I do not think that his neck condition is 
related to his service-connected back or even to his 
right knee."

The two medical opinions set forth above do not 
conflict with each other.  Although one opinion is 
favorable while the other is unfavorable, the May 2008 
favorable opinion addresses only direct service 
connection for the cervical spine without considering 
secondary service connection, whereas the May 2009 
negative opinion addresses only secondary service 
connection without mentioning direct service 
connection.  The Board finds both medical opinions 
persuasive, as they are based on accurate facts and are 
supported by a rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a medical opinion that 
contains only data and conclusions is accorded no 
weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 
(1993) (medical opinion based upon an inaccurate 
factual premise has no probative value). 

Because the May 2008 medical opinion clearly links the 
current cervical spine disability directly to injury 
during active military service, and because no other 
medical evidence addresses direct service connection, 
the medical evidence for direct service connection must 
be regarded as favorable.  

After considering all the evidence of record, including 
the testimony, the Board finds that the evidence favors 
the claim.  Direct service connection for degenerative 
disc disease at all levels of the cervical spine must 
therefore be granted.  Combee, supra ("Direct" 
service connection may be granted for any disease not 
diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, 
establishes that the disease was incurred during 
service).  

Disability Ratings

Disability ratings are based upon the average 
impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  Diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  The entire 
medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on 
functional abilities.  A VA medical examination report 
must also include a "full description of the effects 
of disability upon the person's ordinary activity."  
38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 
447, 454 (2007).

Additionally, if a Veteran or the record reasonably 
raises the question of whether the Veteran is 
unemployable due to the disability for which an 
increased rating is sought, then a total rating based 
on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation 
of motion, VA is required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying 
these regulations, VA should obtain examinations in 
which the examiner determined whether the disability 
was manifested by weakened movement, excess 
fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the 
present level of disability, rather than remote 
history, is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in 
which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

For disabilities evaluated on the basis of limitation 
of motion, VA is required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying 
these regulations, VA should obtain examinations in 
which the examiner determined whether the disability 
was manifested by weakened movement, excess 
fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Lumbar Spine 

The lumbar spine has been rated 20 percent disabling 
for the entire appeal period under Diagnostic Code 
5237-8620.  Diagnostic Code 5237, lumbosacral or 
cervical strain, was created on September 26, 2003, to 
replaced Diagnostic Code 5292, limitation of motion of 
the lumbar spine, and Diagnostic Code 5295, lumbosacral 
strain.  Diagnostic Code 5237 may not be assigned to a 
disability prior to the effective date of its creation.  
Because the claim for an increased rating was received 
on November 30, 2001, the spine must be rated under a 
diagnostic code that existed then.  

According to a February 2003 VA spine compensation 
examination report, there was significant low back 
stiffness, chronic pain on activity clearly linked to 
the lumbar spine disability, and bilateral lower 
extremity numbness.  However, as a rating complication, 
the Veteran also has diabetes and had a left lower 
extremity saphenous vein harvest, which might cause 
additional leg and foot numbness.  The examiner 
concluded that bilateral lower extremity peripheral 
neuropathy was manifested by diminished pin and light 
touch sensation in stocking-like distribution and was 
"multifactorial" in etiology.  The examiner did not 
dissociate any peripheral neuropathy from the lumbar 
spine disability.  Rather, the examiner ranked the 
etiologies of this neuropathy from "most significant 
contribution to least significant contribution" as 
follows:
a.	diabetes mellitus
b.	right L4 radiculopathy
c.	Saphenous vein harvest (left lower 
extremity).

Although the appealed April 2003 rating decision 
assigned an increased, 20 percent, rating under 
Diagnostic Code 8620-5295, in a May 2003 notice of 
disagreement (NOD), the Veteran argued for a 40 percent 
rating under Diagnostic Code 5295.  

An August 2004 report from B. Folwell, D.C., describes 
right lower extremity radiculopathy as motor weakness 
in right plantar flexion, consistent with either L5 or 
S1 radiculopathy.  This is significant because the 
February 2003 VA examination report notes only sensory 
deficits (numbness) associated with radiculopathy.  

In September 2006, the Veteran testified before the 
undersigned Veterans law judge that he constantly had 
pain down the right leg, but he sometimes also had left 
leg pain.  He testified that that he also felt leg 
numbness.  He was not clear as to whether this was 
bilateral.  He testified that the symptoms had grown 
worse since an evaluation 3 or 4 years earlier.  He 
recalled that he began receiving SSA benefits for his 
back and knee in approximately 1992.  

During a May 2008 VA evaluation (not a compensation and 
pension examination), Veteran reported occasional back 
spasm aggravated by, or precipitated by, prolonged 
walking and hard floors, and twisting, bending, 
lifting, coughing, sneezing, and urinating.  Range of 
motion was to 90 degrees of flexion and to 15 degrees 
of extension, and of right and left lateral bending, 
and right and left rotation.  Motor strength was full 
but there was mild decreased sensation of the bilateral 
lower extremities.  Repeat testing revealed no 
additional functional impairment.  The physician noted 
that an MRI showed lumbar spine disc herniation.  The 
MRI report itself notes lumbar spine disc bulges at 
multiple levels, facet joint hypertrophy, and neural 
foraminal stenosis.  The physician concluded that there 
was a moderately severe lumbar spine disability with 
recurring attacks.  

A May 2009 VA clinical summary report notes, 
confusingly, that this is an evaluation for a 
compensation and pension examination in 2008.  
Thoracolumbar spine range of motion was to 65 degrees 
of flexion, 20 degrees of extension, 20 to 25 degrees 
of right and left lateral bending, and to 20 degrees of 
right and left rotation.  Repetitive testing produced 
pain and decreased range of motion, increased fatigue, 
and increased lack of endurance.  The examiner felt 
that lower extremity strength and sensation was intact.  
Straight leg raising test was positive on the right.  
MRI showed mild right S-1 radiculopathy.  There was no 
incapacitating episode of intervertebral disc syndrome 
in the preceding 12 months. 

The facts set forth above reflect changing symptoms.  
38 C.F.R. § 4.2 contains guidance concerning changing 
symptoms.  It states that different examiners will not 
describe the same disability in the same language.  It 
is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present.  
Each disability must be considered from the point of 
view of the veteran seeking work.  If a diagnosis is 
not supported by the findings on the examination report 
or if the report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report 
as inadequate for evaluation purposes.  38 C.F.R. § 4.2 
(2009).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Reconciling the various reports into a consistent 
picture so that the current rating may accurately 
reflect the elements of disability present throughout 
the appeal period, the severity of the thoracolumbar 
spine disability has been no worse than to 65 degrees 
of flexion, to 15 degrees of extension, and to 15 
degrees of right and left lateral bending and right and 
left rotation.  Additional function impairment is shown 
to be due to pain, weakness, and lack of endurance.  

Under Diagnostic Code 5292, evaluations from 10 to 40 
percent are available for limitation of motion of the 
lumbar spine.  Slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Comparing the range of motion with the rating criteria 
of Diagnostic Code 5292, it appears that the criteria 
for a 20 percent rating are more nearly approximated.  
However, considering the DeLuca precedent for 
additional functional limitation, the criteria of a 40 
percent rating are more nearly approximated.  As 40 
percent is the highest rating offered for limitation of 
motion of the lumbar spine, that code need not be 
analyzed further.

Turning to a separate rating for neurological symptoms, 
as required by 38 C.F.R. § 3.103 (VA is obligated to 
render a decision which grants every benefit that can 
be supported by law while protecting the interests of 
the Government) and Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (where the Court explained VA's duty to 
assign separate evaluations for separate problems 
arising from the same injury, if they do not constitute 
the same disability or same manifestation under 38 
C.F.R. § 4.14), the evidence reflects bilateral lower 
extremity peripheral neuropathy that is related, at 
least in part, to service-connected L4 spine 
disability.  While the February 2003 VA examiner found 
this neuropathy "multifactorial" in etiology, it 
could not be completely dissociated from the L-4 
vertebrae.  Because peripheral neuropathy has not been 
dissociated from the service-connected low back 
disability, all symptoms must be rated.  Mittleider v. 
West, 11 Vet. App. 181 (1998) (when service-connected 
manifestations cannot be separated from non-service-
connected manifestations, all manifestations must be 
attributed to the service-connected condition).  

Throughout the appeal period, bilateral lower extremity 
peripheral neuropathy is attributed, at least in part, 
to the service-connected lumbar pathology and has been 
manifested by bilateral lower extremity pains, sensory 
deficits, and at least some motor weakness on the 
right.  Below are some relevant rating criteria.  

Neuritis, cranial or peripheral, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, 
with a maximum equal to severe incomplete paralysis.  
Absent organic changes, the maximum rating will be 
moderate, unless sciatic nerve involvement is shown.  
38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, is usually 
characterized by a dull and intermittent pain, of 
typical distribution, so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete 
paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2009).  

For disease of the peripheral nerves, the term 
"incomplete paralysis" when used with peripheral nerve 
injuries indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves 
are for unilateral involvement; when bilateral combine 
with application of the bilateral factor.  

Diagnostic Code 8520 is analogous to lower extremity 
radiating pain and numbness because the anatomical area 
of the neurologic deficits more nearly approximates the 
level of disability produced by sciatica when 
considering functional impairment, anatomical location, 
and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations 
warrant a rating for mild, or at most, a moderate 
disability, the involvement of radiating pain to the 
left lower extremity are sensory only.  Therefore, this 
one-sided radiculopathy is no worse than mild.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation requires moderate 
incomplete paralysis.  A 40 percent evaluation requires 
moderately severe incomplete paralysis.  A 60 percent 
evaluation requires severe incomplete paralysis with 
marked muscular atrophy.  38 C.F.R. § 4.124a, Code 8520 
(2009).

Because no motor involvement is shown in the left lower 
extremity, the disability more nearly approximates mild 
sciatica.  Thus, the Board will consider a 10 percent 
rating under Diagnostic Code 8520, for left lower 
extremity radiating pains and numbness for the entire 
appeal period.  

Turning to the right lower extremity, there is evidence 
of radiating pain and numbness to the right lower 
extremity as well as motor weakness to the right foot.  
Therefore, the right-sided radiculopathy is no worse 
than moderate.  Comparing the manifestations to the 
rating criteria of Diagnostic Code 8520, it appears 
that the criteria of a 20 percent evaluation for 
moderate incomplete paralysis are more nearly 
approximated.  § 4.124a, Diagnostic Code 8520 (2009).

Thus, the manifestations warrant a 40 percent schedular 
rating under Diagnostic Code 5292, a separate 20 
percent rating for right lower extremity radiculopathy 
under Diagnostic Code 8520, and a separate 10 percent 
rating for the left lower extremity under Diagnostic 
Code 8520.  

Although Diagnostic Code 5295 also offers a maximum 
rating of 40 percent, because a 40 percent rating may 
be assigned under Diagnostic Code 5292, Diagnostic Code 
5295 need not be considered further.  

Next for consideration are the revised rating schedules 
that became effective on September 26, 2002.  If a 
rating higher than assigned above is warranted under 
the revised rating schedule, then the effective date of 
the higher rating can be no earlier than the date of 
issue of the revised regulation.  38 U.S.C.A. § 5110 
(g) (subject to the provisions of 38 U.S.C.A. § 5101, 
where compensation, dependency and indemnity 
compensation, or pension is awarded or increased 
pursuant to any act or administrative issue, the 
effective date of such award or increase shall be fixed 
in accordance with the facts found but shall not be 
earlier than the effective date of the act or 
administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the 
date of application therefor or the date of 
administrative determination of entitlement, whichever 
is earlier); McCay v. Brown, 9 Vet. App 183 (1996); 
aff'd at 106 F.3d 1577 (Fed. Cir. 1997); see also 
VAOPGCPREC 3-2000.

38 C.F.R. § 3.114 states the above in similar language.  
Where compensation is awarded or increased pursuant to 
any act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the act or administrative issue.  If 
the claim is received within one year from the 
effective date of the issue, benefits may be authorized 
from the effective date.  38 C.F.R. § 3.114 (a) (1) 
(2009). 

On September 23, 2002, the rating criteria for 
intervertebral disc syndrome changed.  The maximum 
schedular rating offered remains at 60 percent; 
however, it becomes based on duration of incapacitating 
episodes (defined as periods of doctor prescribed bed 
rest) over the past 12 months, rather than on 
pronounced intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).  

In this case, there is no evidence of incapacitating 
episodes.  Use of this revision therefore could not 
result in a greater benefit than discussed above.  

This revision also provides that orthopedic and 
neurologic manifestations may be separately evaluated 
under appropriate codes and those evaluations may be 
used if they result in a greater benefit.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 
(effective September 23, 2002).  Separate ratings for 
orthopedic and neurologic manifestations are not a new 
feature, however, and have already been considered.  
Thus, the newer rating criteria for intervertebral disc 
syndrome do not warrant a rating or ratings higher than 
already assigned and need not be considered further.  
We now turn to the revisions that became effective on 
September 26, 2003.

Under the revision that became effective on September 
26, 2003, the Diagnostic Code numbers changed.  Spine 
disabilities are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine set 
forth as follows: 

 5235 Vertebral fracture or 
dislocation
 5236 Sacroiliac injury and 
weakness
 5237 Lumbosacral or cervical 
strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or 
segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the 
spine (see also Diagnostic Code 
5003)
 5243 Intervertebral disc syndrome

Under this revision, the criteria for rating 
intervertebral disc syndrome based on duration of 
incapacitating episodes over the past 12 months remains 
the same.  Also unchanged is the procedure for 
combining separate evaluations of the chronic 
orthopedic and neurologic manifestations; however, the 
following new rating criteria were added:

Unfavorable ankylosis of the entire 
spine....................................... 100

Unfavorable ankylosis of the entire thoracolumbar 
spine.........................
	5
0

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine...........................................................	40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine............................................................	..................30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.................................................20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height.....................................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

As discussed above, painful limitation of motion of the 
thoracolumbar spine warrants a 40 percent schedular 
rating.  Higher ratings are offered under the newest 
revision, but only where ankylosis is shown.  Because 
ankylosis is not shown, a rating higher than warranted 
under Diagnostic Code 5292 is not warranted under the 
latest revision.

Because the evidence does not contain factual findings 
that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings 
is unnecessary.  Hart, supra.  

After considering all the evidence of record, including 
the testimony, the Board finds that the evidence is 
favorable.  A 40 percent schedular rating for 
limitation of motion of the thoracolumbar spine will be 
granted as well as a separate 20 percent rating for 
right lower extremity radiculopathy, and a separate 10 
percent rating for left lower extremity radiculopathy. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that 
where the disability picture is so exceptional or 
unusual that the normal provisions of the rating 
schedule would not adequately compensate the veteran 
for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows 
exceptional or unusual circumstances, the Board must 
specifically adjudicate the issue of whether an 
extraschedular rating is appropriate.  An 
extraschedular rating is further addressed in the 
REMAND portion of the decision.  


ORDER

The claim of CUE in a March 1971 rating decision that 
denied service connection for residuals of a right knee 
injury is denied.

Service connection for cervical spine degenerative disc 
disease is granted.  

A 40 percent schedular rating for the service-connected 
low back disability is granted for the entire appeal 
period, subject to the laws and regulations governing 
payment of monetary benefits.

A separate 20 percent schedular rating for right lower 
extremity radiculopathy is granted for the entire 
appeal period, subject to the laws and regulations 
governing payment of monetary benefits.

A separate 10 percent schedular rating for left lower 
extremity radiculopathy is granted for the entire 
appeal period, subject to the laws and regulations 
governing payment of monetary benefits.



REMAND

Service Connection for Bilateral Upper Extremity 
Peripheral Neuropathy 

Because service connection for cervical spine 
degenerative disc disease has been granted above, 
secondary service connection for bilateral upper 
extremity peripheral neuropathy must be developed prior 
to adjudication.  VA's duty to assist includes 
obtaining a VA medical opinion addressing this issue.

Service Connection for the Right Hip

In March 2002, the Veteran alleged that right hip 
arthritis had developed due to uneven gait caused by 
his service-connected right knee and lumbar spine.  A 
March 2003 VA compensation examination report, as well 
as VA examination reports dated in 2008 and 2009, fail 
to address the etiology of any right hip disorder.  
VA's duty to assist includes obtaining an examination 
to determine the nature and etiology of any right hip 
disorder.   

Compensable Rating for Right Knee Baker's Cyst

The VA examination reports do not address the nature 
and severity of the Baker's cyst.  The record reflects 
longstanding right knee problems, including a Baker's 
cyst; however, the Veteran underwent right total knee 
replacement on August 23, 2001.  Subsequently, a 
February 2003 VA X-ray showed multiple densities 
thought to represent a "permanent Baker's cyst."  The 
cyst was seen on X-ray again in December 2003.  Thus, 
the service-connected cyst has survived the total knee 
replacement and must be evaluated. 

Extraschedular Consideration

Where a claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, 
then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

In this case, the Veteran filed a claim for TDIU, 
therefore, the issue is raised by the record and the 
Board must review it.  A review of the record shows 
that further development is needed to properly 
adjudicate the TDIU claim.  

In October 2004, the RO granted TDIU effective from 
April 26, 2004, based on the date that the RO actually 
received the VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability.  The Veteran 
filed his claim for an increase, however, in November 
2001.  Thus, there remains an earlier portion of the 
appeal period in which TDIU is not in effect.  
Moreover, as noted in Rice, supra, the Court views a 
TDIU claim to be part and parcel to an increased rating 
claim.  Thus, the TDIU claim is on appeal and the Board 
has jurisdiction to address it. 

More recently, in Bradley v. Peake, 22 Vet. App. 280, 
294 (2008), the Court rejected VA's rationale for 
concluding that a 100 percent schedular rating must 
subsume a TDIU rating.  The Court determined that a 
separate TDIU rating predicated on one disability 
(although perhaps not ratable at the schedular 100 
percent level) when considered together with another 
disability separately rated at 60 percent or more could 
warrant special monthly compensation under 38 U.S.C.A. 
§ 1114(s).  Thus, the Court reasoned, it might benefit 
the Veteran to retain the TDIU rating, even where a 100 
percent schedular rating has also been granted.  
Because of this holding, VA's General Counsel has taken 
action to withdraw VA O.G.C. Prec. Op. No. 6-99, which 
is contrary to the holding of Bradley.  

Because the Board cannot consider an extraschedular 
rating in the first instance, the Veteran's assertion 
of unemployability requires that the matter be referred 
to the VA Central Office for consideration.  See also 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Moreover, because grant of higher schedular ratings 
will affect the combined rating, the Board must defer 
adjudication of the TDIU claim until the RO assigns the 
increased ratings and any effective date deemed 
appropriate. 

Accordingly, this case is remanded to the RO for the 
following action:

1.  The AMC should return the 
claims file to the May 2009 VA 
referral examiner for an addendum.  
The examiner is asked to do the 
following:

I.  Note a review of the 
claims file in the report. 

II.  Address whether it is at 
least as likely as not (50 
percent or greater 
probability) that upper 
extremity peripheral 
neuropathy is due to cervical 
spine degenerative disc 
disease.  

III.  If the answer to 
question II above is "yes," 
then address whether the upper 
extremity radiculopathy is 
one-sided, or bilateral.  

The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.  The 
Veteran may be re-examined if 
necessary.  If the specified 
examiner is unavailable, a 
qualified substitute may be used.  

2.  VA should also make 
arrangements with the appropriate 
VA medical facility for the Veteran 
to be afforded an orthopedic 
examination of his right hip by an 
appropriate specialist.  The claims 
file should be made available to 
the physician for review of the 
pertinent evidence.  The physician 
should elicit a complete history of 
right hip trauma from the Veteran 
and answer the following:

I.  What is the diagnosis or 
diagnoses relative to the 
right hip?

II.  For each right hip 
diagnosis offered, is it at 
least as likely as not that 
this disability had its onset 
in service?  

III.  For each right hip 
diagnosis not likely to have 
begun during active service, 
is it at least as likely as 
not (50 percent or greater 
probability) that any service-
connected disability has 
caused or aggravated the right 
hip disorder?  Service 
connection is in effect for 
the right knee and for the 
lumbar and cervical spine.  

IV.  The physician should 
offer a rationale for any 
conclusion in a legible 
report.  If any question 
cannot be answered, the 
physician should state the 
reason.

3.  VA should also make 
arrangements with the appropriate 
VA medical facility for the Veteran 
to be afforded an appropriate 
examination of a Baker's cyst of 
the knee.  The claims file should 
be made available to the physician 
for review of the pertinent 
evidence.  The physician should 
elicit a complete history of 
relevant symptoms, examine the 
knee, and answer the following:

I.  What is the diagnosis or 
diagnoses relative to the 
right knee Baker's cyst?

II.  For each diagnosis 
offered, what are the current 
symptoms?  

III.  The physician should 
offer a rationale for any 
conclusion in a legible 
report.  If any question 
cannot be answered, the 
physician should state the 
reason.

4.  Following the above, the RO 
should review all the relevant 
evidence and readjudicate the 
claims.  

5.  After the development requested 
above has been completed, the RO 
must consider TDIU for any portion 
of the appeal period, including the 
appeal period for any increased 
rating claim.  If any portion of 
the appeal period for an increased 
rating remains uncovered by the 
TDIU effective date, the RO should 
submit the claim to VA's Under 
Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration in 
accordance with 38 C.F.R. § 3.321 
(b).  Following that action, if the 
desired benefits are not granted, 
an appropriate supplemental 
statement of the case (SSOC) should 
be issued.  The Veteran and his 
representative should be afforded 
an opportunity to respond to the 
SSOC before the claims folder is 
returned to the Board.  

Failure to report for examination without good cause 
may result in adverse consequences to the claim.  
38 C.F.R. § 3.655(b) (2009).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


